Citation Nr: 1139654	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-37 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.

4.  Entitlement to service connection for chronic bronchitis and pulmonary difficulties, secondary to CLL.

5.  Entitlement to service connection for pancytopenia, secondary to CLL.

6.  Entitlement to service connection for osteophyte formations of the spine, secondary to CLL.

7.  Entitlement to service connection for peripheral neuropathy of both upper extremities, secondary to CLL.

8.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 RO decision.  The Veteran presented sworn testimony during a hearing before a RO Decision Review Officer in November 2009.  A transcript of this hearing is of record and has been reviewed.  He had additionally requested a hearing before a Veterans Law Judge; however, in a December 2010 statement, he explained that he would not be able to attend such a hearing, because his CLL had recurred and he was undergoing chemotherapy.  His request is thus considered to have been withdrawn, and the Board will proceed to review his appeal based upon all the evidence currently of record.  38 C.F.R. § 20.704(e).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran's tinnitus is at least as likely as not to have been caused by acoustic trauma sustained during active service.

2.  The Veteran does not have a bilateral hearing loss disability according to VA standards.

3.  CLL was not incurred during the Veteran's period of service, and was not manifest within one year of service, or for many years following service.  

4.  CLL is not shown to have been caused or aggravated by exposure to herbicides during the Veteran's service in Vietnam; no other relationship to service is demonstrated

5.  As service connection must be denied for CLL, and as no other relationship to service is suggested or shown by the evidence, all disabilities claimed to have been proximately caused by CLL and/or medical treatment for CLL, to include chronic bronchitis, pulmonary difficulties, pancytopenia, osteophyte formations of the spine, and peripheral neuropathy of both upper extremities are not related to service either.  

6.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  Service connection for CLL is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).

4.  Service connection for chronic bronchitis, pulmonary difficulties, pancytopenia, osteophyte formations of the spine, and peripheral neuropathy of both upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

5.  VA compensation benefits predicated upon unemployability due to service-connected disabilities are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for tinnitus and bilateral hearing loss based upon exposure to acoustic trauma during his period of service.  He is seeking service connection for CLL based on exposure to Agent Orange and other similar herbicides while he was serving in Guam.  He asserts that chronic bronchitis and pulmonary difficulties, pancytopenia, osteophyte formations of the spine, and peripheral neuropathy of both upper extremities are all secondary to his CLL.  Lastly, he asserts that he is rendered unemployable by CLL and the complications of that disease, and requests VA unemployability compensation. 

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such information was provided in a March 2007 letter, prior to the initial adjudication of the claims.  

The Veteran's service treatment records and private medical records have been obtained.  He has been provided with a VA medical examination pertinent to the appeal.  His treating physicians have provided written medical opinions for review.  He and his representative have presented written argument in support of the claims.  He has availed himself of the opportunity to present testimony during a hearing at the RO level.  The RO undertook multiple actions in the attempt to verify the Veteran's exposure to herbicides in Vietnam, including requesting historical research specific to the Veteran from the Department of the Army's Center for Unit Records Research and consulting official information from the Department of Defense listing the use, testing, and storage of herbicides at various locations.  We are satisfied that all relevant and obtainable evidence pertaining to the issue decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303. In addition, service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, arthritis or leukemia, that are manifested to a compensable degree within one year after separation from service. 38 U.S.C.A. §§ 1101 , 1112; 38 C.F.R. §§ 3.307 , 3.309(a). 

      Tinnitus

The Veteran asserts that he has had tinnitus since shortly after service.  During the RO hearing, he testified that he was exposed to significant jet engine noise during service, but had no noise exposure following service.  He also testified that he did not experience tinnitus immediately during service, but that it started shortly after service.  In his substantive appeal, he clarified that the tinnitus is constant, although during an October 2007 VA examination, he reported experiencing tinnitus intermittently.  The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Upon review of the admittedly-scanty evidence in this matter, the Board concludes that it falls into equipoise.  As set forth above, under the Veteran-friendly standard of review which govern the Board's decisions, when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  That the Veteran would have experienced repeated acoustic trauma during the course of his Air Force service is reflected in his military record.  Specifically, the Veteran has reported serving on the flight line, delivering and unloading aircraft supplies and this is essentially corroborated by his DD Form 214. After service, he has reported serving in occupations with minimal noise exposure, including work in a grocery store.  As we find his testimony and written statements credible, we concede that he began experiencing tinnitus shortly after service.  Whether his tinnitus was constant or intermittent is somewhat less clear, as the Veteran's own statements conflict in this regard; however, it does not matter for our purposes, as Diagnostic Code 6260 provides that even recurrent tinnitus which is service-connected can be compensated at the 10 percent disability rate.  Given that his history reflects no other significant acoustic trauma, the Board holds that the evidence as to the etiology of the Veteran's tinnitus is in equipoise and the benefit of the doubt must be accorded to the Veteran's claim.  But see October 2007 VA examination report.  Service connection for tinnitus is thus warranted.  

	Bilateral hearing loss

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 200, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records are negative for indications of hearing loss during service.  There is no evidence of hearing loss within one year of service separation.  The Veteran underwent a VA audiological examination in October 2007.  At that time, his pure tone thresholds, measured in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
25
LEFT
5
10
0
5
20

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Even the most cursory review reveals that the Veteran's hearing acuity, as measured in October 2007, did not meet the criteria set forth in 38 C.F.R. § 3.385, as he did not have a single frequency measured at 26 decibels or greater, and he had near-perfect speech recognition.  It is important to note, however, that the thresholds set forth in 38 C.F.R. § 3.385, represent a fairly serious level of hearing loss by medical standards.  The Board is bound by the laws and regulations which govern our adjudications, however, and we do not have discretion to overlook the defined standards for hearing loss for VA compensation purposes.  38 U.S.C.A. § 7104.  

Although the Veteran credibly asserts that he perceives a hearing loss, we cannot recognize such a loss for VA compensation purposes.  Thus, because he does not meet the criteria for an award of service connection for bilateral hearing loss, there can be no valid claim for that disability and the claim must be denied.  Brammer.


	CLL and disabilities claimed as secondary to CLL

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran's service treatment records are entirely negative for CLL, any pre-cancerous condition, or any of the disabilities which are claimed to be related to CLL.  Rather, the medical evidence shows that the Veteran's CLL was initially diagnosed in 2004, more than thirty years after his discharge from active service.  Under these circumstances, service connection on a direct basis, as incurred during service is inappropriate in this case.  Service connection for CLL as a chronic disease is also inappropriate, as CLL was not initially manifest within one year of the Veteran's discharge from service.

Regulations pertaining to Agent Orange exposure, including all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  CLL is one of these specified cancers.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  This legal presumption is only applicable to those Veterans who served on land in Vietnam, however.  Haas v. Peake, 525 R.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Notwithstanding, even if a veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran did not serve in Vietnam, and indeed, he does not contend that he had such service; rather, he contends that when he served in Guam, he was exposed to herbicides which were used to control weeds around the outer perimeter of the base and the runways.  He testified that he was responsible for hauling the barrels of herbicide out to the sites where they would be used, and then was responsible for returning the barrels to the salvage yard after usage.  He has submitted a photograph of himself holding a large barrel.  Although the barrel is extensively labeled, including the name, "Guam," much of the labeling on the barrel is unfortunately indecipherable in the picture, and it is impossible to decipher whether the label also identifies the contents of the barrel.  

The Department of Defense has compiled an official list reflecting the use, testing, and storage of herbicides at various locations.  However, this list does not indicate that herbicides were used in Guam during the time period when the Veteran was stationed there.  As noted above, the RO contacted the Department of the Army's Center for Unit Records Research in the attempt to determine whether the Veteran may have been exposed to herbicides in Guam.  The Center responded in a September 2008 letter:  

We cannot document or verify that [the Veteran] was exposed to herbicides while serving at Anderson Air Force Base, Guam.  We reviewed the Department of Defense listing of herbicide spray areas and test sites outside the Republic of Vietnam and Guam is not listed.  Also, available unit historical data does not document any herbicide spraying, testing, storage or usage at Anderson Air Force Base, Guam.  

Because the Secretary of VA, in conjunction with scientific input from the National Academy of Sciences, has determined that the herbicides used in Vietnam can cause the Veteran's disease of CLL (see Notice, 72 Fed. Reg. 32395-32407 (2007)), if it can be established that the Veteran was in fact exposed to such herbicides during the course of his service, the nexus to service could be presumed under law.  Several of the Veteran's treating physicians, to include two oncologists and his primary care physician have submitted statements to the effect that his CLL could very well have been caused by herbicide exposure to include in Vietnam.  In this case, the problem lies in the absence of evidence indicating that the Veteran was exposed to herbicides during his active service; he did not have service in Vietnam.  

In the attempt to establish his exposure to herbicides, the Veteran has submitted multiple documents, including several prior Board decisions in which exposure to herbicides in Guam was conceded.  Unfortunately, none of the Board decisions submitted contain references to any specific documentation upon which the Board relied on those cases, so as to allow us to review and apply the same evidence in this case.  Rather, it appears that the Board relied upon more particular evidence which may have been specific to those individual claimants.  Furthermore, although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1303.  In this particular case, nothing in the substance of these other Board decisions noted by the Veteran convinces the Board that the individual facts and circumstances of those cases reasonably relates to the individual facts and circumstances of this case.  

The Veteran has also submitted several documents printed from the internet, including a report from the Centers for Disease Control concluding that although multiple toxicities have been introduced to Guam over the years, no appreciable public health risks exist on the island.  Significantly, this report includes a summary of various military activities at Andersen Air Force Base over the years, but does not indicate that herbicides were used or stored there during the time when the Veteran was stationed there.

In short, the evidence does not support the Veteran's claim that he was exposed to herbicides during service.  Despite the efforts of the Veteran, his representative, and the VA to locate evidence to support the Veteran's claim, none has been identified.  Rather, the evidence generated has tended to contradict the Veteran's assertions that he was exposed on a regular basis to herbicides such as Agent Orange.  With regard to the Veteran's testimony, we find it to be credible as far as he is competent to relate his experiences.  That he delivered various drums of liquid around the base is entirely within his competence to relate.  That some of this liquid was used to kill weeds at the runways and the outer perimeter of the base is within his competence.  However, an identification of the contents of the drums as including the chemicals which are generally referred to as Agent Orange or other especially-toxic herbicides which were used for offensive purposes in Vietnam, is not within his competence.  

After thorough and sympathetic review of the Veteran's claim, the Board finds that the preponderance of the evidence is against his claim for service connection for CLL.  Exposure to herbicides such as Agent Orange during the course of his duties in Guam simply is not shown for the record.  Absent this element of the claim, the criteria for a grant of service connection are not met.  The benefit sought must therefore be denied.

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

In this case, as service connection must be denied for CLL, and as no other relationship to service is suggested or shown by the evidence (service treatment records are negative, etc.,) all disabilities claimed to have been proximately caused by CLL and/or medical treatment for CLL cannot be viewed as related to service either.  Service connection for chronic bronchitis, pulmonary difficulties, pancytopenia, osteophyte formations of the spine, and peripheral neuropathy of both upper extremities must therefore be denied.

	Total disability rating based upon unemployability due to service-connected 
disabilities

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The veteran's employment history, educational and vocational attainment as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In this case, the Veteran contends, and the evidence supports his contention, that he is rendered unemployable by his CLL and the chronic disabilities related to CLL.  We observe that he received disability benefits from the Social Security Administration, as well as disability retirement benefits from his former employer, on account of his CLL.  Prior to the award of Social Security disability benefits, he had been granted VA pension benefits, as well.  Because service connection is not in effect for CLL or any of the chronic disabilities related to CLL, VA compensation benefits predicated upon unemployability must be denied as well.  

As an important procedural matter, we observe that when the RO reviewed the Veteran's claim for a total disability rating based upon unemployability, service connection was in effect for no disability.  Obviously, the above grant of service connection for tinnitus represents a significant change in the Veteran's VA status, as he is now in receipt of service connection for a disability.  Technically, a significant change like this would normally require a remand to allow the RO to readjudicate the Veteran's claim for unemployability compensation.  When the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Veteran himself does not assert that tinnitus renders him unemployable; rather he asserts that he has had tinnitus since shortly after his discharge from service, during a lengthy period of time when he successfully maintained employment.  Furthermore, the highest schedular rating which can be assigned for tinnitus is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Given these facts, there is simply no likelihood that the Veteran could prevail in his claim for unemployability benefits predicated upon the single disability of tinnitus.  Therefore, the Board concludes that a remand for the RO to perform the artificial exercise of an initial review of the Veteran's unemployability claim in light of the grant of service connection for tinnitus would constitute a waste of scarce administrative and judicial resources, with no chance of benefit to the Veteran whatsoever.  Especially when the Veteran's current precarious health status is taken into consideration, an expeditious, accurate, and practical final resolution of this claim is even more important.  We therefore determine that no additional notice to the Veteran, and no remand is warranted, and that we can deny the claim for VA unemployability compensation at this point without prejudice to the Veteran in this matter.  Bernard.  

The preponderance of the evidence is against the Veteran's claim for a total disability rating based upon unemployability due to service-connected disabilities and the benefit sought is denied.





Continued on next page


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for bilateral hearing loss is denied.

Service connection for CLL is denied.

Service connection for chronic bronchitis and pulmonary difficulties is denied.

Service connection for pancytopenia is denied.

Service connection for osteophyte formations of the spine is denied.

Service connection for peripheral neuropathy of both upper extremities is denied.

A total disability rating based upon unemployability due to service-connected disabilities is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


